Citation Nr: 0215920	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  95-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder, to include conversion reaction 
with seizure activity.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1951 to March 
1952.

The current appeal arose from a June 1997 Board of Veterans' 
Appeals decision, which denied, in pertinent part, reopening 
the claim of entitlement to service connection for a 
neuropsychiatric disorder with seizures.

In June 1998, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated that part of the June 1997 decision 
denying reopening of the claim of entitlement to service 
connection for a neuropsychiatric disability, and remanded 
the case to the Board for another decision, which would take 
into consideration matters raised in the CAVC's order.

The Board notes that prior to the Board's June 1997 decision, 
the claim was developed and adjudicated by the agency of 
original jurisdiction, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In September 1994, the veteran and his spouse appeared at the 
Waco RO and testified at a personal hearing conducted by a 
Hearing Officer.  A transcript of the hearing has been 
associated with the claims file.

In June 1999, the Board denied reopening the claim of 
entitlement to service connection for a neuropsychiatric 
disorder.

In February 2001, the CAVC vacated the June 1999 decision and 
remanded the matter for consideration of the claim in light 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

In May 2001, the CAVC denied the veteran's motion for 
reconsideration or a panel decision.

The case has been returned to the Board for further appellate 
review.

In statements submitted by the veteran, he has raised claims 
to reopen the issues of entitlement to service connection for 
chronic prostatitis and a nervous condition.  He has also 
raised a claim of entitlement to service connection for 
prostate cancer.

Although these issues appear to have undergone some level of 
development by the RO, they have not been certified for 
appellate review.  The Board is therefore referring them to 
the RO for initial consideration and appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDINGS OF FACT

1. The veteran has been properly notified of the elements 
necessary to grant his claim for the benefit sought.

2. In July 1959, the Board denied entitlement to service 
connection for conversion reaction, and the decision 
became final.

3. The evidence submitted since the July 1959 decision does 
not bear directly and substantially upon the issue of 
entitlement to service connection for a neuropsychiatric 
disorder, to include conversion reaction with seizure 
activity, and by itself or in connection with the evidence 
previously of record, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

CONCLUSION OF LAW

Evidence submitted since the July 1959 decision, wherein the 
Board denied entitlement to service connection for conversion 
reaction, is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The record shows years of development related to the pending 
claim, and the documents produced by VA during this period 
sufficiently notified the veteran of what information was 
necessary to substantiate the claim, as well as which 
evidence he would need to retrieve and what remaining 
development would be undertaken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A VCAA development letter was sent to the veteran in April 
2001.  The letter explained VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show to 
establish entitlement; what information was still needed from 
him; what he could do to help his claim; when and where to 
send information or evidence; what had been done by VA to 
help with his claim; and contact information for further 
assistance.  The RO initially advised the veteran of what 
constitutes "new and material evidence" in its September 
1995 statement of the case.  The veteran also appealed Board 
decisions that contained the criteria for new and material 
evidence.  

In light of the above, the Board finds that VA has 
successfully complied with the notice requirements of the 
VCAA.  The Board further finds that the development 
provisions of the VCAA do not apply in this case because the 
only issue is whether new and material evidence has been 
presented to reopen the claim.  Only after reopening the 
claim would VA assist in further development.

The regulation for new and material evidence, 38 C.F.R. 
§ 3.156, was recently amended, and the standard for finding 
new and material evidence has changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, this change in the law is 
inapplicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
Therefore, notice of this change in law is unnecessary in 
this case.


The veteran has asserted that before the Board can address 
the issue of new and material evidence under Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the RO should address this 
question.  The Board, however, finds that he is not 
prejudiced by the Board's consideration of this question in 
the first instance; he has not presented evidence that could 
be considered to be new and material under either pre-Hodge 
or post-Hodge jurisprudence.  

The Board therefore concludes that the veteran is not 
prejudiced by consideration of his claim under the Hodge 
standard without remand to the RO for initial review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).    

Citing the CAFC cases of Routen and Spencer, the veteran has 
also asserted that he is not required to submit new and 
material evidence in this case because a liberalizing change 
in law, found in Paulson v. Brown, 7 Vet. App. 466 (1995), 
during the appeal process created entitlement to benefits 
that did not previously exist under earlier law.  See Routen 
v. West, 142 F.3d. 1434 (Fed Cir. 1998); Spencer v. Brown, 17 
F.3d. 368 (Fed Cir. 1994). 

The Board finds no merit in this argument.  The CAFC in 
Routen held that there is no statutory basis for review of a 
previously adjudicated claim following an intervening change 
in the law.  142 F.3d at 1441.  Although they did find that 
under appropriate circumstances an intervening change in law 
may entitle a veteran to receive consideration of a claim, 
the situation was distinguished as a third and separate 
ground for further reconsideration of a previously closed 
case and involved discussion of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.114.  The first and second types of claims 
included actions based on clear and unmistakable error and 
claims based on new and material evidence.  Id. at 1438.  
Essentially, CAFC's statements in Routen cited by the veteran 
were unrelated to claims for reopening.

Although a VCAA letter was sent by the RO in April 2001, the 
veteran has asserted that remand to the RO is required for 
compliance with the VCAA.  




He has argued that 38 U.S.C.A. § 5103 imposes duties on the 
Secretary, and not on the Board, and therefore it is error 
for the Board to attempt to correct a notice deficiency in a 
case on appeal to the Board.  The veteran further states that 
pursuant to 38 U.S.C.A. § 7104(a), the Board only has 
jurisdiction to decide appeals, and therefore it lacks 
authority to decide a claim in the first instance or to take 
action to satisfy the notice requirements of section 5103(a).

Pursuant to 38 U.S.C.A. § 7104(a), all questions of law or 
fact that affect the provision of benefits by the Secretary 
to veterans or their dependents or survivors shall be subject 
to one review on appeal to the Secretary.  The authority 
makes final decisions on behalf of the Secretary on such 
appeals is assigned to the Board.  See 38 U.S.C.A. §§ 511(a) 
and 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. § 20.101 
(2001).  Once a claim has been appealed to the Board, the 
Board has jurisdiction to resolve all "questions of law or 
fact" that affect the claim.  Accordingly, the Board has the 
statutory authority to address the procedural question of 
whether there has been VCAA compliance in this case.

The VCAA does not specify that only the RO can satisfy the 
duties contained therein.  Rather, the VCAA merely indicates 
that the Secretary shall satisfy the duties to assist and 
inform the claimant, and the Secretary has delegated that 
authority to the Board, as discussed above.

Moreover, even if notice and compliance with VCAA was not 
completed at an early stage in processing a claim, the 
pertinent question is whether the veteran is prejudiced by 
this fact.  The Board is required to review the evidence of 
record on a de novo basis.  Once the requirements of the VCAA 
have been accomplished - no matter at what point in the 
process - all due process concerns have been satisfied.  See 
Bernard, supra; see also Sutton v. Brown, 9 Vet. App. 553 
(1996).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Factual Background

The evidence of record prior to the July 29, 1959 decision 
wherein the Board denied entitlement to service connection 
for conversion reaction is reported in pertinent part below.

The veteran's service medical records show that he went to 
sick call with numerous complaints of a vague nature, to 
include smothering spells, head trouble, and various aches in 
his back, feet, etc.

On a neuropsychiatric evaluation in December 1951, after an 
episode of what was described as atypical syncope with 
overbreathing and arching of the back during a transitory 
autohypnotic trance, the veteran specifically said that he 
had been subject to similar "spells" since he was age 13.  
All testing for organic disability was negative.  While he 
once reported having had headaches after alleged head trauma, 
it was not indicated that other evidence supported this, or 
that such a head trauma had occurred in service, and the 
symptoms were associated with his other mental health 
problems.

On one occasion when the veteran was admitted for care, it 
was suggested that he might be experiencing some sort of 
schizophrenic episode because he had what were characterized 
as possible hallucinations.  Subsequent and more extensive 
psychiatric evaluation revealed that he had had lifelong 
learning disabilities.  
He was given intelligence tests for apparently the first 
time, and was found to have deficient intelligence, 
illiteracy, and what was characterized as superstitiousness, 
with an intelligence quotient (IQ) of below 50 (Wechsler-
Bellevue tests showed an IQ of 44, with a mental age of 6 
years, 9 months).  Testing and evaluations in service were 
exhaustive and the reports are of record.

Recurring reported diagnoses were mental deficiency, primary; 
and conversion reaction, secondary to the mental deficiency, 
severe, manifested by hysterical seizures with fainting and 
visual and auditory hallucinations, somatization with low 
back and abdominal pain; cramping in the legs; choking spells 
occurring under periods of stress and tension.  

An unsuitability discharge was effectuated on the basis that 
the mental deficiency and conversion reaction both preexisted 
service and had not been aggravated therein or thereby.

On a VA examination in 1952, the veteran reported having had 
similar "spells" to those described in service and prior to 
service.  He was examined and findings were reported in 
detail.  He was found to have mental deficiency, primary, 
with an IQ of 44-47 and mental age of 6 years, 9 months-7 
years.  Testing had included Wechsler-Bellevue and Stanford-
Binet. He was also found to have conversion reaction 
manifested by anxiety, tension, and epileptoid like seizures, 
mental confusion, somatic complaints, diaphoresis of the 
axillae and hands.  The examining psychiatrist felt that this 
was a lifelong situation.

From March to May 1954, VA hospitalized the veteran for 
infectious hepatitis and he was also diagnosed as having 
conversion reaction, manifested by seizures; and a congenital 
abnormality of the left kidney with double ureter.

A private physician who examined the veteran in 1955 
diagnosed epilepsy and chronic history of pyelitis, noted the 
diagnoses reported during VA hospitalization in 1954, and 
that the veteran had reported seizures since being in the 
service.

During a September 1957 VA admission for a respiratory 
infection, the veteran reported a history of attacks of 
unconsciousness beginning in December 1951.

The veteran was hospitalized in late 1958 and early 1959 
primarily for treatment of what was thought to be pericardial 
effusion.  Further cardiovascular evaluation showed no heart 
disease, and it was determined that he had neuropsychiatric 
disease of a type to be determined by further testing.  On 
psychiatric evaluation he was reported to have an IQ of 66, 
and it was thought that the primary diagnosis was conversion 
reaction, chronic, moderate with hypochondriacal features.  
He did not cooperate with testing required for a spinal tap 
and was discharged against medical advice.

The veteran was readmitted to testing in April 1959.  
Extensive testing was undertaken and no organic basis was 
found for his seizures.  Final diagnoses were mental 
deficiency, primary, mental age about 7 years, with IQ of 66; 
and conversion reaction, chronic, severe, manifested by 
multiple somatic complaints with syncopal episodes.

All of the above-cited evidence was of record at the time of 
the 1959 Board decision.  At that time, it was argued that 
while the veteran had mental deficiency prior to service, his 
conversion reaction was a new disability, superimposed on the 
mental deficiency in and as a result of service.  

Citing extensive clinical and evaluative evidence as well as 
statements from various individuals, the Board concluded that 
the veteran's neuropsychiatric disorders, namely mental 
deficiency and conversion reaction, both clearly and 
unmistakably preexisted service and were not aggravated 
thereby.  The service department has certified that no 
additional records are available.  

On numerous occasions, the veteran has submitted copies of 
all or portions of the service medical records cited above; 
all of which are and have been in the file.  The argument, in 
essence, made by and on behalf of the veteran in 1959 was 
that the conversion disorder did not preexist his military 
service.  
The evidence associated with the claims file subsequent to 
the Board's July 29, 1959 decision is reported in pertinent 
part below.

In 1961, a statement was issued by the Selective Service 
System certifying that their records showed the findings 
cited above as included in service records with regard to 
congenital renal anomalies, and mental deficiency and 
conversion reaction described in service.

A statement was received in January 1965 from a physician who 
reported having seen the veteran for the past year with 
diagnoses including psychopathic state with immature 
emotional reactions and some deficiency in thinking.

On a VA examination in 1965, the veteran was determined to 
have mental deficiency with conversion reaction in addition 
to other disabilities.

Statements of record from a physician who saw the veteran in 
1966 and 1968, reported in 1966 possible idiopathic epilepsy, 
psychosomatic disease, and mental deficiency.  In 1968, he 
reported mental depression and psychosomatic syndrome.

VA examined the veteran in 1971 at which time the 
neuropsychiatric examiner described organic brain syndrome, 
unknown cause, manifested by mental deficiency, inappropriate 
affect, conversion symptoms and multiple somatic complaints.

The veteran has submitted various VA outpatient and 
evaluative reports showing that he complained on numerous 
occasions of prostate problems.  References to depression 
appear in record entries dated in 1991 and 1993.

At the hearing held before a Hearing Officer at the RO in 
September 1994, the veteran and his spouse testified that he 
had not had any learning or other mental problems prior to 
service, and in general, that he had developed all the 
claimed problems in or as a result of service, and that they 
had continued to the present.  He asserted that he had been 
tricked into signing papers in service.

VA treatment notes dated in 1999 and 2000 show successful 
pharmacotherapy treatment for depression and hallucinations.

In February 2001, the RO received a statement from the 
veteran identifying the previously considered 1951 to 1952 
service medical records as outstanding evidence.  He stated 
that he was healthy when he entered service but was a sick 
man at the time of discharge.  Copies of medical records that 
were previously considered and summarized above were attached 
to the statement.


Criteria

Finality and Materiality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.   


If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.


The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


 Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The final July 29, 1959 Board decision shows that the Board 
found clear and unmistakable evidence that the veteran's 
mental disorder preexisted service and had not been 
aggravated by service.  Specifically, clinical data revealed 
that he was subject to syncopal episodes up to the age of 13.

In rendering the July 1959 decision, the record contained and 
the Board accordingly considered various lay statements from 
the veteran to the effect that his conversion reaction with 
seizure activity began no earlier than December 1951 and 
therefore did not preexist service.


The competent medical evidence of psychiatric treatment from 
the 1960s through 2000 confirm the existence of a 
neuropsychiatric disability, but the Board did not deny the 
claim in 1959 for lack of current disability.  See Sagainza 
v. Derwinski, 1 Vet. App. 575, 579 (1991) (evidence of 
current disability not new and material when current 
disability was a known fact in final decision).  

Moreover, the competent medical evidence of psychiatric 
treatment associated with the claims file since the 1959 
Board decision documents nothing more than current diagnoses, 
treatment options, and the overlay of the veteran's mental 
deficiency in contributing to the current severity of his 
psychiatric problems; the etiology and childhood history of 
his conversion reaction and seizure activity was never 
addressed, other than documenting the veteran's reported 
history that it began in 1951.  Therefore, this evidence is 
not considered new and material.

The veteran has provided several lay statements essentially 
contradicting the findings that his neuropsychiatric 
disability began prior to service.  These statements, 
however, are not new and material because they are redundant 
of the lay statements of record at the time of the 1959 Board 
decision.     

At the September 1994 RO hearing, the veteran and his spouse 
testified that his service actually caused his 
neuropsychiatric disorder.  Although this contention is new 
to the evidentiary record, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App.211 
(1993).  

In sum, the evidence associated with the claims file since 
the July 29, 1959 Board decision does not bear directly or 
substantially upon the specific matter under consideration.  
See Anglin, supra.  The previously unconsidered evidence of 
record does not, for example, include competent medical 
evidence that would provide a more complete picture of the 
circumstances surrounding the origin of the veteran's current 
neuropsychiatric disability.  See Hodge, supra.   


Consequently, the record does not contain new and material 
evidence to reopen the claim.  Manio, supra.


ORDER

The veteran, not having submitted new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for a neuropsychiatric disorder, to 
include conversion reaction with seizure activity, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

